                                          Case 4:20-cv-06637-YGR Document 17 Filed 12/16/20 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     LUIS VENEGAS,                                     CASE NO. 20-cv-06637-YGR
                                   7                  Plaintiff,
                                                                                           ORDER GRANTING IN PART AND DENYING
                                   8            vs.                                        IN PART MOTION TO REMAND
                                   9     FIDELITONE LAST MILE, INC.,                       Re: Dkt. No. 10
                                  10                  Defendant.

                                  11
                                              On November 5, 2020, plaintiff Luis Venegas filed a Motion to Remand. (Dkt. No. 10.)
                                  12
Northern District of California
 United States District Court




                                       Having carefully considered the briefing and arguments submitted on the motion, and for the
                                  13
                                       reasons stated on the record at the December 15, 2020 hearing, the Court GRANTS plaintiff’s
                                  14
                                       motion to remand the case to state court, but DENIES the request for attorneys’ fees incurred by the
                                  15
                                       motion. The Clerk of the Court is directed to REMAND the case to the Superior Court of the
                                  16
                                       County of Contra Costa and close the file.
                                  17
                                              IT IS SO ORDERED.
                                  18
                                       Dated: December 16, 2020
                                  19                                                           YVONNE GONZALEZ ROGERS
                                  20                                                      UNITED STATES DISTRICT COURT JUDGE

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
